Citation Nr: 1108841	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-25 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, including as secondary to the service-connected left knee disability.  

2.  Entitlement to service connection for degenerative joint disease of the right knee, including as secondary to the service-connected left knee disability.  

3.  Entitlement to an increased initial evaluation for osteoarthritis of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The appellant had active duty for training (ACDUTRA) as a member of the Army National Guard from February 19, 1998 to July 2, 1998, and from June 15, 2002, to June 29, 2002.  She also had multiple periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the appellant's claims for service connection for a lumbar spine disorder, a right knee disorder, and an initial increased rating in excess of 10 percent for a left knee disability.

With regard to the service connection claims for lumbar spine and right knee disorders, it is not clear from the record whether the appellant is claiming direct service connection or that these disorders are secondary to her service-connected left knee disability.  When the appellant filed her notice of disagreement in this case, she indicated that her claimed right knee disorder was secondary to the service-connected left knee disability.  In her substantive appeal, the appellant noted that her back and right knee injuries were sustained in basic training.  Thus, development will be directed towards both direct and secondary service connection.  

Service treatment records show that in a September 2002 magnetic resonance imaging (MRI) of the right knee, there was limited evaluation of the menisci cruciate ligaments and collateral ligament complexes.  Also shown were marked degenerative changes about the lateral patellofemoral joint with lateral patellar tilt and marrow edema within the anterolateral femoral condyle and posterior inferior patella, loss of lateral patella cartilage, and small joint effusion.  An October 2002 private treatment report by the appellant's chiropractor noted that the records described lower back pain attributed to the appellant's left knee surgery.  That report provided an assessment of mechanical back pain and generalized myalgia/myositis of the neck and back.  It was noted that the diagnosis was associated with overuse of crutches and associated abnormal upright weight bearing.  

A May 2003 medical statement from a diagnostic and rehabilitation facility indicated the appellant was seen for injuries she sustained to her neck and back in a motor vehicle accident, and as a result of such injuries she was temporarily partially disabled.  Subsequently in June 2003, the appellant was put on limited physical profile due to her grade I strain of the lumbosacral spine.  Private treatment records dated in August 2003 reveal that a week after the May 2003 motor vehicle accident, the appellant developed low back pain and left leg pain which continued to radiate down to the knee without tingling, numbness, or voiding trouble.  On examination, pain was in the left low back and down the left leg to the knee.  The impression was that symptoms were due to the left "5-1" disc protrusion.  Additionally, in private treatment reports dated in August 2003, it was noted that the appellant continued to have a great deal of sciatica.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Board finds that an examination is necessary to ascertain the nature and etiology of the appellant's lumbar spine and right knee disorders.

Further, the appellant asserts that her service-connected left knee disability is more disabling than currently evaluated.  The Board observes, however, that there is simply not enough recent medical evidence of record in order to properly address the appellant's claim.  The appellant's representative has asserted that the appellant has been undergoing extensive treatment by VA for her left knee disability since a March 2006 VA examination.  The appellant was last examined in 2006, and there are no VA treatment records associated with the claims folder.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The appellant must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include denial of her claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Finally, a remand is also necessary to obtain outstanding VA treatment records.  As noted above, the appellant has been undergoing extensive treatment at VA since March 2006 (the date of the VA examination).  Because it appears that these outstanding VA treatment records may contain information pertinent to her claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associate with the claims folder any VA treatment records from March 2006 to the present. 

2.  The RO/AMC shall schedule the appellant for a VA orthopedic examination to ascertain the etiology of her lumbar spine and right knee disorders.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should provide findings in response to the following inquiries:

a.  Is it at least as likely as not (50 percent or greater probability) that any current lumbar spine and right knee disorders are related to the appellant's period of ACDUTRA in the National Guard?  

b.  If the appellant's lumbar spine and right knee disorders were not incurred during her period of ACDUTRA, is it at least as likely as not that these disorders are due to or aggravated by the appellant's service-connected left knee disability?  The examiner is asked to consider that the appellant's chiropractor in August 2003 indicated that she continued to have a great deal of sciatica.

The examiner is asked to reconcile any opinion reached, to include reference to medical evidence of record, specifically the May 2003 motor vehicle accident, where the appellant may have injured her lumbar spine and lower extremity.  

The examiner should include in the examination report the rationale for any opinion expressed.  

3.  The RO/AMC shall schedule the appellant for a VA orthopedic examination to ascertain the current nature and severity of her service-connected left knee disability.  The claims folder must be made available to the examiner in conjunction with conducting the examination.  

The examiner shall conduct all necessary testing of the left knee, including X-rays, if necessary, and range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner shall also specify whether the appellant has any instability in the left knee, and if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  If an opinion cannot be rendered in response to these questions, the reason therefore should be explained.

The examiner shall also review pertinent aspects of the appellant's medical and employment history and comment on the effects of the left knee disability upon her ordinary activity and the effect, if any, on her current level of occupational impairment.  An opinion must be provided concerning the impact of this disability on the appellant's ability to work, to include whether the disability is productive of severe economic inadaptability.

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence, specifically the March 2006 VA examination, in detail and reconcile any contradictory evidence. 

4.  Thereafter, the RO/AMC shall readjudicate the claims on appeal for service connection for lumbar spine and right knee disorders and an initial increased rating in excess of 10 percent for the service-connected left knee disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


